                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


VICTOR J. MADEJA,                                          CNILACTION

       Plaintiff,

         V.
                                                           NO. 17-934
NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

       Defendant.                                                                       f:"1 ~
                                                                                      fl14R 1
                                           ORDER
                                                                        e;f(, i   I       .,.. .':   2019
                                                                                              'o~; ' lfJrJr
C. DARNELL JONES, II, J.                                                                             'P. Clerk

       AND NOW, this    _fi_   day of_-+-=-=----U---' 20l~careful and independent

consideration of Plaintiffs Brief and Stat ment of Issues in Support of Request for Review (Doc.

No. 15), Defendant's Response thereto (Doc. No. 18), Plaintiffs Reply (Doc. No. 19), the

administrative record (Doc. Nos . 20, 21) and the Report and Recommendation of United States

Magistrate Judge Marilyn Heffley (Doc. No. 22), it is hereby ORDERED that:

   1. The Report and Recommendation is APPROVED and ADOPTED;

   2. Plaintiffs Request for Review is DENIED; and

   3. The Clerk of the Court is DIRECTED to close this case for statistical and all purposes.

                                            BY THE COURT:
